LOTTINGER, Judge.
Union Producing Company, United Gas Corporation, United Gas Pipe Line Company and Esso Standard Oil Company filed declaratory judgment actions against Honorable Wade O. Martin, Jr., Secretary of State of the State of Louisiana, seeking an interpretation of the foreign corporation Capital Stock Tax statute, LSA-R.S. 47:2611-2616. The matters, which all involved the same issue, were consolidated for trial in the Court below. Following the rendition of judgment in each case *840in favor of the defendant the plaintiffs all perfected appeals to the Supreme Court.
On March 23, 1959 the Supreme Court in the Union Producing Company, (Union Producing Co. v. Martin, 236 La. 1057, 110 So.2d 99) The United Gas Corporation, (United Gas Corp. v. Martin, 236 La. 1069, 110 So.2d 103) and the United Gas Pipe Line Company, (United Gas Pipeline Co. v. Martin, 236 La. 1070, 110 So.2d 103) suits rendered judgments reversing the Lower Court and holding in favor of the plaintiffs, the reason for judgment being found in the Union Producing Company 'matter. As appears from the opinion in the latter matter, the amount of the disputed tax in the .Esso Standard Oil Com■pany suit not being in excess of $2000 the Supreme Court was unable, to entertain ,the appeal and hence transferred it to us.
In view of the above recited facts counsel for both plaintiff and defendant in this suit have filed a joint motion suggesting that we reverse the judgment appealed from and enter judgment in favor of the plaintiff as prayed for.
The judgments of the Supreme Court are now final and, of course, binding on us. It is, therefore, ordered, adjudged and decreed that the judgment appealed from is reversed and set aside, and there is now judgment determining, declaring and decreeing that plaintiff, Esso Standard Oil Company, owes no tax under the provisions of LSA-R.S. 47:2611 et seq. (the foreign corporation Capital Stock Tax statute), it having paid the maximum tax of $2500 provided for therein.
Judgment reversed and rendered.